EXHIBIT 10.54
EXECUTIVE BONUS AGREEMENT
     THIS 2008 EXECUTIVE BONUS AGREEMENT (the “Agreement”) is entered into and
is effective as of November 21, 2008, by and between Alion Science and
Technology Corporation (the “Company”) and Scott Fry (the “Employee”).
     WHEREAS, the Company has determined that the Employee should receive the
bonus amount specified herein as a result of the creation by the Employee of the
strategy that led to the Company’s capture and win of the contract for the
acquisition and design support of the U.S. Navy’s CG(X).
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Bonus. Subject to the provisions set forth herein, the Company hereby
awards to Scott Fry a bonus totaling $237,391 (the “Bonus”) to be paid to the
Employee according to the following schedule:

     
Payment Date #1
  No later than March 14, 2009
 
   
Amount of Bonus to be Paid on Payment Date #1
   $256,444.39

     2. Withholding. The Company may deduct from all amounts paid pursuant to
this Agreement any Federal, State, social security contribution or other payroll
taxes the Company is required by law to withhold.
     3. Source of Benefits. The Bonus is payable exclusively from the general
assets of the Company. The Employee and his or her Designated Beneficiary (as
hereinafter defined) have the status of general unsecured creditors of the
Company. The rights of the Employee and his Designated Beneficiary to the Bonus
are not subject in any manner to alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Employee or his
Designated Beneficiary.
     4. Designated Beneficiary. The Employee may designate a Beneficiary (the
“Designated Beneficiary”) to receive the Bonus due the Employee on the
Employee’s death. If the Employee has not delivered a written beneficiary
designation to the Company, the Company will pay the Bonus to the Employee’s
estate.
     5. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia.
     6. Compliance with Code Section 409A. Notwithstanding the foregoing, this
Agreement shall be construed and administered in accordance with Section 409A
and other relevant provisions of the Internal Revenue Code of 1986 (as amended).

      EBA.3.SF   Page 1 of 2

 



--------------------------------------------------------------------------------



 



     7. Forfeiture of other Awards. Employee hereby waives, disclaims and
forfeits all of his or her right in and to any award previously issued to
Employee under any of the Company’s existing executive incentive compensation
plans that has vested prior to the date of this Agreement and remain unpaid as
of the date of this Agreement, including but not limited to awards issued under
the Company’s phantom stock plans.
     BY EXECUTING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ
AND UNDERSTANDS THE PROVISIONS OF THIS AGREEMENT, AND AGREES THAT THIS AGREEMENT
SHALL GOVERN THE TERMS AND CONDITIONS OF THE BONUS.
     IN WITNESS WHEREOF, the Company and Employee have duly executed this
Agreement as of the date set forth above.

                 
COMPANY:
          EMPLOYEE:    
 
                ALION SCIENCE AND TECHNOLOGY CORPORATION            
 
               
By:
  /s/ Bahman Atefi
 
      /s/ Scott Fry
 
   
Name:
  Bahman Atefi       Name: Scott Fry    
Title:
  Chief Executive Officer            

      EBA.3.SF   Page 2 of 2

 